Citation Nr: 0114626	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  01-02 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to June 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision of the 
Committee on Waivers and Compromises (the Committee) at the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Cleveland, Ohio.

The veteran was denied a request for waiver of recovery of an 
earlier created overpayment in March 1995.  The veteran did 
not submit a substantive appeal with respect to that denial.  
Consequently, the March 1995 determination is final.  

The veteran was granted special monthly pension based on the 
need for regular aid and attendance by rating action in 
January 1997.  The veteran was not satisfied with the 
effective date of the award and he appealed that decision.  
The veteran sought an effective date of July 1, 1996.  By 
rating action in May 1997 the RO granted an effective date of 
May 30, 1996.  Since the veteran has been granted an 
effective date prior to the date he requested, he has been 
granted full benefits and the claim for an earlier effective 
date has been satisfied.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The creation of the overpayment was the fault of the 
veteran, failure to repay the overpayment would result in 
unfair gain on the part of the veteran, and recovery of the 
overpayment would not result in undue financial hardship to 
the veteran.



CONCLUSION OF LAW

Recovery of the indebtedness would not be against equity and 
good conscience.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  No additional pertinent 
evidence has been identified by the veteran, and the Board 
therefore finds that the record as it stands is complete and 
adequate for appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations regarding overpayments and 
the criteria under which waivers for recovery of overpayments 
may be granted.  The Board concludes that the discussions in 
the Committee's decision, the statement of the case, and 
letters have informed the veteran and his representative of 
the information and evidence necessary to warrant entitlement 
to the benefit sought, and there has therefore been 
compliance with VA's notification requirement.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's claim and that no 
further action is necessary to meet the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Under the circumstances of this case, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Moreover, 
given the completeness of the present record which shows 
substantial compliance with the notice/assistance provisions 
of the new legislation, the Board finds no prejudice to the 
veteran by proceeding with appellate review.

The veteran seeks a waiver of recovery of a $168 overpayment 
of improved disability pension benefits.  The veteran was 
granted a permanent and total rating for pension purposes by 
rating action in April 1994.  He was notified of the 
determination by a letter issued in May 1994 wherein he was 
advised that his rate of VA pension was directly related to 
his or his family's income.  He was further informed that 
adjustment to his payments must be made whenever the number 
or status of his dependents changed, and that he must report 
any changes in the number or status of his dependents.  He 
was instructed that failure to inform the VA promptly of such 
changes might result in the creation of an overpayment in his 
account.

The record reflects the veteran telephoned the RO in December 
1999 and reported that his daughter had married in August 
1999.  The veteran requested that his daughter be removed as 
a dependent for VA pension purposes.

In December 1999, the VA advised the veteran that an 
adjustment had been made to his pension due to the marriage 
of his daughter, and that he had been overpaid.  In January 
2000 the veteran submitted a request for waiver of the 
overpayment of $168. 

A financial information form was received from the veteran in 
January 2000.  He indicated that his monthly income consisted 
of $761 from Social Security, $380 from Social Security for 
his two sons, and $630 from his wife's employment, for a 
total monthly income of $1771.  The veteran indicated that 
his monthly expenses consisted of $430 for rent or mortgage 
payment, $400 for food, $180 for heat, utilities and phone, 
$20 for medicine and doctors, $51 for entertainment and cable 
TV, $71 for taxes and insurance and $65 for car expenses.  
The veteran also reported that he had a total of $150 a month 
in installment debt.  His total monthly payments, including 
installment debt was $1367.  The figures provided by the 
veteran revealed that his monthly income exceeded his monthly 
expenses by $404 (1771-1367=404).  The veteran indicated that 
he had a total of $140 in cash and bank accounts.  

The veteran submitted a Financial Status Report (FSR) in 
February 2000.  He indicated that his monthly income 
consisted of $761 from Social Security, $380 from Social 
Security for his two sons, and $560 (after deductions) from 
his wife's employment, for a total monthly income of $1701.  
The veteran indicated that his monthly expenses consisted of 
$430 for rent or mortgage payment, $400 for food, $156 for 
utilities and heat, $38 for car insurance, $13.50 for trash 
disposal, $31.04 for cable television, and $229.08 in monthly 
payments on installment contracts and other debts.  The 
monthly expenses totaled $1297.62.  The figures provided by 
the veteran indicated that his monthly income exceeded his 
monthly expenses by $403.38 (1701-1297.62 = 403.38).  The 
veteran indicated that he had $109 in cash and bank accounts.  
He reported owning two automobiles together valued at $1250.  
The veteran further reported that he had almost $12,000 in 
installment debt of which he was paying $219 a month and of 
which $4,719 was past due.

The veteran maintains that he should be granted a waiver of 
recovery of the overpayment.  He claims that he informed the 
RO of his daughter's upcoming marriage several months before 
the wedding and then again in August 1999, the month that she 
was married.  The veteran asserts that the overpayment was 
therefore created due to the fault of VA and that there was 
no fault on his part.  In November 2000 the veteran further 
asserted that repayment of the overpayment would cause him 
financial hardship.  He pointed out that he no longer 
received $380 a month from Social Security for his two boys, 
one of the boys having reached his 19th birthday and the 
other having joined the Navy.

The question to be resolved is whether collection of the 
indebtedness should be waived under the principles of equity 
and good conscience.  Recovery of an overpayment of any VA 
benefit may be waived if recovery of the indebtedness from 
the payee would be against equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The factors which 
must be considered are the extent to which the actions of the 
veteran contributed to the creation of the debt, a weighing 
of the fault on the part of the veteran against any VA fault, 
whether collection would deprive the veteran of basic 
necessities, whether recovery would nullify the objective for 
which the benefits were intended, whether failure to make 
restitution would result in unfair gain to the veteran, and 
whether the reliance on the VA benefits resulted in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965.

In considering these factors, the record indicates that there 
was fault on the part of the veteran in creation of the 
overpayment in that he did not report his daughter's marriage 
in a timely manner.  While the veteran has consistently 
asserted that he did report his daughter's marriage in a 
timely manner, the record does not support the veteran's 
assertions.  There is no record that the veteran communicated 
to the RO about his daughter's marriage prior to December 
1999. 

In considering the other factors, the Board notes that the 
January 2000 financial document and the February 2000 FSR 
both indicated that the veteran's monthly income exceeded his 
monthly expenses by over $400.  However later correspondence 
from the veteran indicated that he was no longer receiving 
$380 of the Social Security income he had been receiving when 
he filled out the financial documents.  Even with the loss of 
$380 a month, the veteran's monthly income still exceeds his 
reported monthly expenses.  While the excess monthly income 
is small, approximately $24, it could be used to repay his 
overpayment.  Accordingly, the Board finds that the record 
does not show that repayment of the $168 overpayment would 
cause the veteran undue financial hardship.  

Furthermore, it was indicated on the February 2000 FSR that 
over $200 of the veteran's monthly expenses are to pay for 
installment debt.  The Board notes that debts to the VA are 
considered as important as such private debts.  The Board is 
of the opinion that failure to recover the overpayment would 
result in unjust enrichment to the veteran.  

Finally, the record does not show that the reliance on the VA 
benefits resulted in relinquishment of a valuable right or 
incurrence of a legal obligation to the veteran.

Accordingly, it is the judgment of the Board, after full 
consideration, that the denial of waiver of recovery of the 
overpayment would be consistent with the standards of equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 
1.965.  


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

